 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
     PHYTELLIGENCE, INC.,                                  NO. C18-405 RSM
 9
                    Plaintiff,                              ORDER EXTENDING CASE SCHEDULE
10
            v.
11
     WASHINGTON STATE UNIVERSITY,
12
                    Defendant.
13

14
            THIS MATTER having come before the Court on the stipulation of the parties and the
15
     Court having reviewed the files and all submitted materials,
16
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the trial date in this
17
     matter is reset to July 29, 2019, and the pretrial deadlines in this matter shall be reset by the
18
     Clerk accordingly in a new scheduling order.
19
            DATED this 16th day of November 2018.
20

21

22                                                  A
                                                    RICARDO S. MARTINEZ
23                                                  CHIEF UNITED STATES DISTRICT JUDGE

24

25


     ORDER EXTENDING CASE SCHEDULE - 1
